Citation Nr: 9901895	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 19, 1996, for 
an award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from March 1945 to November 1945, and from 
August 1950 to March 1970.  He died in April 1975.  

The Board of Veterans' Appeal (Board) previously denied 
entitlement to an award of DIC by decision issued in July 
1976.

This case now comes to the Board on appeal from an August 
1997 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which granted service connection for the cause of the 
veterans death, pursuant to a VA liberalizing regulation 
providing for presumptive service connection of soft tissue 
sarcoma where exposure to Agent Orange during military 
service is established.  See 38 C.F.R. § 3.309(e) (1998).  
The RO assigned an effective date of June 19, 1996, pursuant 
to 38 C.F.R. §3.114 (1998).  The appellant filed a timely 
notice of disagreement, and was issued a statement of the 
case, along with a copy of The VA Office of General Counsels 
Precedent Opinion relating to the application of 38 U.S.C. 
§ 7722.  See VAOPGCPREC 17-95 (June 21, 1995).  The appellant 
canceled her scheduled July 1998 hearing before a Member of 
the Board in Washington, DC.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that she is entitled to 
an award of DIC benefits from the date that 38 C.F.R. 
§ 3.309(e) became effective, as VA failed to timely notify 
her of the potential application of this new liberalizing 
regulation to her underlying claim of entitlement to service 
connection for the cause of the veterans death.  Therefore, 
she believes that she is entitled to the benefit sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the appellants claim for an effective 
date prior to June 19, 1996, for an award of DIC benefits.


FINDINGS OF FACT

1.  The Board previously denied service connection for the 
cause of the veterans death by decision issued in July 1976.

2.  The final rule providing for presumptive service 
connection of soft tissue sarcoma where exposure to Agent 
Orange during military service is established, codified in 
38 C.F.R. § 3.309(e), became effective on February 6, 1991.

3.  The RO received the appellants request to reopen a claim 
of entitlement to DIC benefits on June 19, 1997.

4.  By rating decision issued in August 1997, the RO granted 
service connection for the cause of the veterans death 
pursuant to 38 C.F.R. § 3.309(e) and assigned an effective 
date of June 19, 1996, for entitlement to the benefit.



CONCLUSIONS OF LAW

1.  The July 1976 Board decision denying service connection 
for the cause of the veterans death is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  The criteria for an effective date prior to June 19, 
1996, for an award of DIC benefits are not met.  38 U.S.C.A. 
§§ 5110, 7722 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.114, 
3.400(p) (1998); VAOPGCPREC 17-95 (June 21, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that she has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

DIC may be awarded to a veterans surviving spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  In order to establish service 
connection for the cause of a veterans death, the evidence 
must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of death.  A well-grounded claim for 
service connection for the cause of a veterans death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veterans 
death resulted from a disability incurred in or aggravated by 
service.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board previously denied service connection for the cause 
of the veterans death by decision issued in July 1976, based 
on an expert opinion indicating that there was no reasonable 
probability that the veterans fatal metastatic 
leiomyosarcoma was present on retirement from active duty 
service.

On June 19, 1997, the RO received the appellants request to 
reopen her claim for service connection for the cause of the 
veterans death.  Based on a VA liberalizing regulation 
providing for presumptive service connection for soft tissue 
sarcoma where exposure to Agent Orange during military 
service is established (38 C.F.R. § 3.309(e)), the RO 
reopened the appellants claim and granted service connection 
for the cause of the veterans death.  The RO then assigned 
an effective date of June 19, 1996, pursuant to 38 C.F.R. 
§ 3.114.  The appellant subsequently requested an earlier 
effective date, alleging that VA failed to timely notify her 
of the potential application of this new liberalizing 
regulation to her underlying claim.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that an earlier effective for an 
award of DIC benefits, based on a grant of service connection 
for the cause of the veterans death, is not warranted.

The July 1976 Board decision denying service connection for 
the cause of the veterans death is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the dated entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

The final rule providing for presumptive service connection 
of soft tissue sarcoma where exposure to Agent Orange during 
military service is established, codified in 38 C.F.R. 
§ 3.309(e), became effective on February 6, 1991.

The RO received the appellants request to reopen her claim 
for service connection for the cause of the veterans death 
on June 19, 1997.  By rating decision issued in August 1997, 
the RO reopened and granted service connection for the cause 
of the veterans death based on 38 C.F.R. § 3.309(e).

VA is in fact under a statutory duty to assist veterans and 
their eligible dependents in understanding and preparing 
their potential claims.  38 U.S.C.A. § 7722 provides in 
pertinent part:

(c) The Secretary shall distribute full 
information to eligible veterans and 
eligible dependents regarding all 
benefits and services to which they may 
be entitled under laws administered by 
the Department and may, to the extent 
feasible, distribute information on other 
governmental programs (including manpower 
and training programs) which the 
Secretary determines would be beneficial 
to veterans.

(d) The Secretary shall provide, to the 
maximum extent possible, aid and 
assistance (including personal 
interviews) to members of the Armed 
Forces, veterans, and eligible dependents 
. . . aid in the preparation and 
presentation of claims under laws 
administered by the Department.

The effective date for awards based on liberalizing laws and 
VA issues is to be considered under § 3.114.  See 38 C.F.R. 
§ 3.400(p) (1997).  Section 3.114, in turn, provides that 
where pension, compensation or DIC is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretarys direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1998).  If a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (1998) (emphasis added).

Pursuant to the applicable regulations, the RO assigned an 
effective date of June 19, 1996, for the award of DIC 
benefits.

Notwithstanding, the appellant maintains that she is entitled 
to an effective date prior thereto, because VA failed to 
timely notify her of the potential application of this new 
liberalizing regulation to her underlying claim of 
entitlement to service connection for the cause of the 
veterans death.  The United States Court of Veterans Appeals 
(Court) has previously held that 38 U.S.C.A. § 7722 imposes 
on VA an affirmative duty to notify individuals of their 
potential eligibility for VA benefits.  See Smith v. 
Derwinski, 2 Vet. App. 429, 432 (1992).  This issue, however, 
is not determinant of whether the appellant is entitled to a 
retroactive effective date.  The VA Office of the General 
Counsel has also determined that a failure by VA to provide 
the notice required by 38 U.S.C.A. § 7722 may not create a 
basis for awarding retroactive benefits in a manner 
inconsistent with express statutory authority.  See 
VAOPGCPREC 17-95 (June 21, 1995).  The Board is bound by the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 1991).

Because the appellants claim was received more than 1 year 
after the effective date of 38 C.F.R. § 3.309(e) (February 6, 
1991), the assignment of an effective date 1 year prior to 
the receipt of her claim, June 19, 1996, is the appropriate 
effective date.  38 C.F.R. § 3.114(a)(3) (1998).  There 
exists no legal authority for the Board to grant an effective 
date prior to June 19, 1996, for an award of DIC benefits 
based on a grant of service connection for the cause of the 
veterans death.  See 38 U.S.C.A. §§ 5110, 7722 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.114, 3.400(p) (1998); VAOPGCPREC 
17-95 (June 21, 1995).  Moreover, the implication that the 
Board has broad equitable powers wherein it can disregard the 
controlling statutory and regulatory provisions, as well as 
the precedent opinions of the chief legal officer of the 
Department, is without legal merit in light of the discussion 
above.  Consequently, the appellants claim for an effective 
date earlier than June 19, 1996, is denied.


ORDER

An effective date prior to June 19, 1996, for an award of DIC 
benefits is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
